EXHIBIT 7.1 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing Amendment to Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this Statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated: April 1, 2014 CAPITAL Z FINANCIAL SERVICES FUND II, L.P. By: Capital Z Partners, L.P., its General Partner By: Capital Z Partners, Ltd., its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z FINANCIAL SERVICES PRIVATE FUND II, L.P. By: Capital Z Partners, L.P., its General Partner By: Capital Z Partners, Ltd., its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS, L.P. By: Capital Z Partners, Ltd., its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS, LTD. By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS III, L.P. By: CAPITAL Z PARTNERS III GP, LLC, its General Partner By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS III GP, LLC By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel CAPITAL Z PARTNERS MANAGEMENT, LLC By: /s/ Craig Fisher Name: Craig Fisher Title: General Counsel \
